[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 116 
March 11, 1926. *Page 140 
The opinion of the Court was delivered by
The reporter will incorporate in the report of this case the preliminary statement in the case, the complaint, the answer, the Judge's charge, and the exceptions.
All of the exceptions, except the eighth, are sustained, for the reasons stated therein.
The eighth exception is manifestly incomplete, and has not been considered.
With reference particularly to the fifth, sixth and tenth exceptions: The cases of Walker v. Chester County, 18 S.E., 936; 40 S.C. 342, and McLees v. City of Anderson, 64 S.E., 750; 82 S.C. 565, are clear to the point that, in an action against a municipality under the statute, it is incumbent upon the plaintiff to allege and prove, not only that the defendant was negligent, but also that he was free from contributory negligence. This obligation, however, does not rest upon the plaintiff so far as an individual defendant is concerned. There was error therefore in not charging the jury as requested by the plaintiff in this particular.
The judgment of this Court is that the judgment of the Circuit Court be reversed, and that the case be remanded to that Court for a new trial.
MESSRS. JUSTICES WATTS, COTHRAN, BLEASE and STABLER concur.